Citation Nr: 1502785	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-16 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter was Remanded by the Board in December 2013 and June 2014 for additional development.  The matter has since returned.


FINDINGS OF FACT

A left knee disability was not shown in service, left knee arthritis was not diagnosed within a year of service discharge; and the preponderance of the evidence is against a finding that any left knee disability is related to service or is due to or aggravated by a service-connected right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in June 2008 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication in April 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Board finds the Veteran has been provided adequate assistance in response to the claim.  The service and VA medical records are associated with the claims file.  No outstanding records have been identified that have not been obtained.

VA examinations were conducted in March 2012, February 2014, and July 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the opinion obtained in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The Board finds that VA has complied with the duties to notify and assist and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131 (West 2014).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518 (1996).

The Veteran claims that a left knee disability is due to a service-connected right knee disability.  The service medical records show that he denied having any knee symptoms and had normal examinations of his lower extremities until he was involved in a motorcycle accident in October 1993, which resulted in an injury to the right knee.

The first evidence of left knee pain is not until August 2004, when the Veteran reported having left knee pain with no specific injury.  He was assessed with acute patellar tendinitis and acute joint pain.

A May 2008 private medical opinion shows that the Veteran was diagnosed with bilateral knee pain with instability.  The physician stated that one could not say how long the condition existed prior to the date of the diagnosis, but that type of disability could be present for years before becoming symptomatic.  It was the medical doctor's opinion that the condition could have as likely as not been caused or aggravated by the Veteran's active duty time.  The examiner explained that there was an injury of the right knee in service.

At a March 2012 VA examination of the knees, the examiner noted that the Veteran had no functioning loss or functional impairment of the left knee and left lower leg, retained full strength, had no instability, and had no patellar subluxation/dislocation.  However, the Veteran had reduced flexion and extension of the left knee.

At a February 2014 VA examination of the knees, the examination consisted of a review of the claims file, interview of the Veteran, and physical examination.  By that time, the Veteran had no limitation in flexion and extension of the left knee.  An x-ray of the left knee showed mild degenerative joint disease.  

The Veteran underwent right knee surgery in April 2014.  In May 2014, he had only a slightly antalgic gait, and by June 2014, he had a normal gait.

At a July 2014 VA examination of the left knee, the examiner noted that the left knee was normal on examination at the February 2014 examination.  The examiner also noted that the x-ray results showed mild degenerative joint disease that was consistent with age.  The examiner opined that it was less likely than not (less than 50 percent) that the Veteran's left knee disability was related to his right knee disability.  The examiner explained that the mild degenerative joint disease shown on x-ray in February 2014 was consistent with age.  The left knee was asymptomatic until August 20014, when he was seen for pain of six months duration.  X-rays in 2013 showed mild degenerative joint disease of the left knee, consistent with age.  The examiner also found that a May 2008 opinion that left knee weakness was secondary to favoring the right knee was vague as there was no evidence of objective disease in the knee.

After weighing all the evidence, the Board finds greater probative value in the July 2014 VA examiner's opinion, which considered the elements necessary to substantiate a claim for secondary service connection to the right knee disability.  In addition, that opinion is consistent with records dated after the Veteran's right knee surgery showing a normal gait.  Furthermore, as the record contains no left leg complaints, symptoms, or diagnosis until ten years after separation from service, there is no evidence of an in-service incurrence or aggravation of a left knee disability, or that any left knee arthritis manifested to a compensable degree within one year following separation from service.

Consideration has been given to the Veteran's personal assertion that his left knee disorder was caused by the service-connected right knee disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, an opinion as to the cause of a left knee disability and whether it was caused or aggravated by a right knee disability, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Knee disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose the knee disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board acknowledges that Veteran is competent to report that he believes his left knee disability was caused by the service-connected right knee disability.  However, there is no indication that the Veteran is competent relate the former to the later.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating joint disorders.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  Accordingly, that lay evidence does not constitute competent evidence and lacks probative value.  Furthermore, a continuity of symptomatology of left knee arthritis is not shown because when the Veteran first reported left knee pain in 2004, he reported that it was of recent onset.

The Board finds that the VA examination opinion is more persuasive than the May 2008 private opinion.  That opinion appears to find that bilateral knee pain was due to or aggravated during service.  However, the examiner only noted the injury of the right knee in service and did not specifically provide a rational for relating any left knee disability to service or to any service-connected disability.  Furthermore, that opinion was refuted by the subsequent VA examiner who stated that it was vague.  The VA examiner provided a thorough rationale following review of the record and examination and interview of the Veteran.  The Board finds that is the most persuasive evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


